FILED
                              NOT FOR PUBLICATION                           JAN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 ROSS MASSBAUM,                                   No. 08-55406

                Plaintiff-counter-defendant -     D.C. No. 8:07-cv-00096-DOC-
 Appellant,                                       RNB

   v.
                                                  MEMORANDUM *
 WNC MANAGEMENT; et al.,

                Defendants-counter-claimants
 - Appellees.



                      Appeal from the United States District Court
                         for the Central District of California
                       David O. Carter, District Judge, Presiding

                            Submitted December 15, 2009 **

Before:         GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Ross Massbaum appeals pro se from the district court’s summary judgment

for defendants in his action alleging housing discrimination on the basis of race

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).

LSS/Research
and disability. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Gamble v. City of Escondido, 104 F.3d 300, 304 (9th Cir. 1997), and we affirm.

       The district court properly granted summary judgment on the Fair Housing

Act claim because Massbaum failed to raise a triable issue as to whether the

defendants acted with any discriminatory intent during the events at issue, or

whether their practices disproportionately impacted any particular racial group.

See McDonald v. Coldwell Banker, 543 F.3d 498, 505 n.7 (9th Cir. 2008)

(explaining that a disparate treatment claim under the Fair Housing Act requires

some showing of discriminatory intent, while a disparate impact claim requires,

inter alia, showing “a significantly . . . disproportionate impact on persons of a

particular type produced by the defendant’s facially neutral acts or practices”).

       For the same reasons, summary judgment was proper on the claims brought

under 42 U.S.C. § 1981 and Title VI. See Save Our Valley v. Sound Transit, 335

F.3d 932, 944 (9th Cir. 2003) (“Title VI itself directly reach[es] only instances of

intentional discrimination.”); De Horney v. Bank of America Nat’l Trust & Sav.

Ass’n, 879 F.2d 459, 467 (9th Cir. 1989) (“[T]o establish a § 1981 claim, the

plaintiff must prove intentional or purposeful discrimination.”).




LSS/Research                               2                                     08-55406
       Summary judgment was proper on the 42 U.S.C. § 1982 claim because

Massbaum did not show he is a member of a racial minority. See Phiffer v. Proud

Parrot Motor Hotel, Inc., 648 F.2d 548, 551 (9th Cir. 1980).

       Summary judgment was proper on the Americans with Disabilities Act

(“ADA”) and Rehabilitation Act claims, because Massbaum failed to raise a triable

issue as to whether defendants discriminated against him on the basis of a

disability. See Weinreich v. Los Angeles County Metro. Transp. Auth., 114 F.3d

976, 978 (9th Cir. 1997) (stating that both the ADA and the Rehabilitation Act

require proof of discrimination by reason of a disability).

       Massbaum’s remaining contentions are unpersuasive.

       AFFIRMED.




LSS/Research                               3                                 08-55406